Supreme Court

                                                   No. 2011-364-C.A.
                                                   (P1/90-250A)
                                                   (P1/90-248A)
                                                   (P1/90-247A)
                                                   (P1/90-246A)
                                                   (P1/89-1667A)
                                                   (P1/89-941A)
                                                   (P1/87-2828A)
                                                   (P1/87-482A)

      State                      :

        v.                       :

  Robert Raso.                   :




NOTICE: This opinion is subject to formal revision before
publication in the Rhode Island Reporter. Readers are requested to
notify the Opinion Analyst, Supreme Court of Rhode Island, 250
Benefit Street, Providence, Rhode Island 02903, at Telephone 222-
3258 of any typographical or other formal errors in order that
corrections may be made before the opinion is published.
                                                                    Supreme Court

                                                                    No. 2011-364-C.A.
                                                                    (P1/90-250A)
                                                                    (P1/90-248A)
                                                                    (P1/90-247A)
                                                                    (P1/90-246A)
                                                                    (P1/89-1667A)
                                                                    (P1/89-941A)
                                                                    (P1/87-2828A)
                                                                    (P1/87-482A)

                     State                       :

                      v.                         :

                 Robert Raso.                    :

              Present: Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia JJ.

                                         OPINION

       Chief Justice Suttell, for the Court. The defendant, Robert Raso, appeals from eight

Superior Court judgments of conviction declaring him to be in violation of the terms of his

probation and sentencing him to serve twenty-five years of previously imposed suspended

sentences.   On appeal, the defendant argues that the complaining witness’s testimony was

inconsistent and not credible, and that, therefore, the hearing justice acted arbitrarily and

capriciously in finding a violation. For the reasons set forth in this opinion, we affirm the

judgment of the Superior Court.

                                                I

                                  Facts and Procedural History

       In 1990, defendant pled nolo contendere to twenty-six offenses, including: felony assault,

second-degree sexual assault, kidnapping, assault with intent to commit murder, arson, and a

number of robberies. On the one arson and eight robbery charges, he was sentenced to forty


                                              -1-
years at the Adult Correctional Institutions (ACI), consisting of twelve years to serve and

twenty-eight years suspended, with probation.

       On March 8, 2011, the state filed a probation-violation report pursuant to Rule 32(f) of

the Superior Court Rules of Criminal Procedure 1 alleging that defendant had failed to comply

with a specific term of his probation by failing to keep the peace and be of good behavior. 2 In its

violation report, the state noted that “[s]aid violation of probation is not contingent upon any

specific criminal offense.” It was, however, based upon allegations of sexual assault; 3 the

complaining witness was defendant’s fourteen-year-old stepdaughter, Natalie. 4

       A combined probation violation and bail hearing was conducted over the course of five

days in the Superior Court, commencing on March 22, 2011. Thirteen witnesses testified during

the hearing regarding Natalie’s allegations of sexual abuse, the most recent of which had

occurred on March 6, 2011. As the sole issue raised by defendant on appeal concerns the

credibility assessments of the hearing justice, we set forth the testimony of the various witnesses

in some detail.




1
  Rule 32(f) of the Superior Court Rules of Criminal Procedure provides as follows:
                “The court shall not revoke probation or revoke a suspension of
                sentence or impose a sentence previously deferred except after a
                hearing at which the defendant shall be afforded the opportunity to
                be present and apprised of the grounds on which such action is
                proposed. The defendant may be admitted to bail pending such
                hearing. Prior to the hearing the State shall furnish the defendant
                and the court with a written statement specifying the grounds upon
                which action is sought under this subdivision.”
2
  The probation-violation report was filed with respect to only the arson and eight robbery
convictions.
3
  A criminal complaint was filed charging defendant with one count of first-degree sexual
assault. On September 20, 2011, the first-degree sexual assault case was dismissed under Rule
48(a) of the Superior Court Rules of Criminal Procedure.
4
  Because the complaining witness is a minor child, we identify her pseudonymously.

                                                -2-
                                          The Neighbor

       The defendant’s next-door neighbor, Felicia Barbato, testified that she called the

Department of Children, Youth and Families (DCYF) on several occasions regarding incidents

“that [she] heard inside [her neighbor’s] house that [were] disturbing enough to provoke [her] to

call DCYF.” Barbato testified that she reported hearing Natalie “screaming, begging him to

stop, go away, stop touching me.” The last call Barbato made to DCYF was on the morning of

March 6, 2011, when she reported that she heard Natalie crying and yelling.             During her

testimony, Barbato indicated that she is on probation herself for several offenses, including

forgery and larceny, and that she and defendant did not get along.

                                   The Complaining Witness

       The complaining witness, Natalie, testified that on the night of March 5, 2011, she went

to bed around 10 or 10:30 and then texted defendant to ask him to bring her a milkshake, which

he did. She further testified that she woke around midnight or 12:30 on March 6 to find that

defendant had entered her room and climbed into bed with her. Natalie stated that defendant

removed her pajama bottoms and touched her chest and her vagina with his hands and his mouth.

She recalled that defendant had first touched her chest and “made out” with her when she was

“nine or ten” and that the sexual conduct, including contact 5 with his penis, occurred on “more

than ten” occasions prior to March 6. 6



5
  Natalie testified that she had oral contact with defendant’s penis; and stated that, while she did
not deny telling the Child Protective Investigator that defendant had penetrated her with his
penis, she did not remember what she told the investigator.
6
  During Natalie’s testimony, the hearing justice granted a short recess and, before resuming
testimony, stated the following:
                 “I think it’s important that the record reflect, as it certainly can’t
                 when it doesn’t reflect with words, the difficulty with which this
                 witness had prior to the recess in giving her testimony. There were
                 long pauses between the answers and, in addition, she was
                                               -3-
       Natalie testified that she had previously told her two best friends, Riley and Sarah, that

defendant had molested her, and that, after he left her room that night, she texted them the

message “I can’t do this anymore.” 7 Natalie recalled going out to breakfast with her mother, her

sister, and defendant the next morning, where she received text messages from both Riley and

Sarah, urging her to get help and tell someone.       She recalled crying while reading these

messages. Natalie testified that she did not tell her mother then because “she wouldn’t believe

me and I didn’t want all this to happen.” After breakfast, the family stopped to buy paint before

returning to their home. Shortly after they returned, a DCYF caseworker, Ann Murphy, arrived

at the apartment and questioned Natalie. This interview resulted in defendant being removed

from the home.

       Natalie testified that on the evening of March 10, she was brought to the basement of her

mother’s friend’s home and questioned there for about three and a half hours by her uncle, Ian

Sateikis, her mother’s friend Heather Burlingame, and, finally, her mother. 8 Throughout a more

than three-hour barrage of questions and accusations that she was lying, during which her mother

told her that she was “a f * * * ing liar” and that defendant would “die in jail,” Natalie

maintained that her stepfather had molested her. Natalie recalled that Burlingame told her that



               extremely tearful and shaking and was presenting this testimony in
               the largest courtroom in the building in front of an unusually large
               audience. Certainly their right to be here, I’m not suggesting
               otherwise, but I do feel that based on what I observed prior to the
               recess and part of the reason I took the recess as requested is that
               this witness, albeit 14 years old, does not present as someone who,
               of that age, who may be able to handle everything that comes their
               way and appeared to me to be suffering unreasonable and
               unnecessary emotional harm in giving this testimony and I just
               want the record to be clear.”
7
  No text messages were entered into evidence, and there was testimony that the text messages
had been deleted.
8
  Burlingame, at whose residence these events took place, did not testify.
                                              -4-
Natalie herself could be prosecuted. Eventually, however, Natalie told her mother “it wasn’t

true.” She testified that she did so because her mother did not believe her, and that once she

recanted, the questioning stopped. The following day, March 11, Natalie gave a statement to the

Burrillville police in which she again stated that “it wasn’t true.” Natalie testified that she did so

“[b]ecause [she] wanted it to be over.”

                                        The Young Friends

       Natalie’s friend Riley testified that in September 2010, Natalie divulged that “her

stepfather had been raping her since she was in [s]ixth [g]rade.” Riley testified that Natalie did

not tell her any details and that “[she] didn’t want to know.” Riley testified that she never told

anyone about this because Natalie asked her to promise not to tell anyone.

       The next witness was Sarah, who testified that she was in the seventh grade when Natalie

first told her that defendant was molesting her and that he had been doing so since she was nine

years old. Sarah recalled that Natalie made her promise to keep it a secret, so that her younger

sister would not “get taken away” or “go through life without her father.” Sarah stated that she

kept this promise and did not tell anyone. Sarah testified that on March 6, Natalie texted her that

defendant “drugged her, put duct tape over her mouth and raped her.” According to Sarah, the

text was deleted when the battery fell out of her phone. Natalie denied ever texting Sarah that

defendant drugged her and duct-taped her mouth.

                                             The Uncle

       Ian Sateikis, Natalie’s uncle, was the next witness to testify. Sateikis lives in Illinois, and

his sister, Penelope Edwards, is married to defendant. Sateikis testified that, after his sister

called and told him that Natalie “had made allegations towards [defendant],” he drove to Rhode




                                                -5-
Island. Sateikis recalled that his sister asked him to talk to Natalie “to find out what was going

on and if she was telling the truth.”

         On the evening of March 10, according to Sateikis, he took Natalie, along with

Burlingame, to the laundry room in Burlingame’s house. He testified that Edwards gave him a

digital recorder, and, rather than place it on the table in front of Natalie, he put it in his sweatshirt

pocket and, half an hour into the questioning, he pressed the record button while the recorder was

still in his pocket.9

         After the initial two hours of questioning Natalie, Sateikis testified, he returned upstairs

to speak to Edwards, telling her, “I don’t think we’re going to get anything.” Upon returning to

the basement, Edwards began to question Natalie for “45 minutes, half an hour,” according to

Sateikis, while he and Burlingame remained in the room with them. Sateikis characterized the

tone of “that 45 minutes” as “[s]ort of like an interrogation style,” and he testified that Natalie’s

demeanor was silent at first, but that she started “getting more frustrated,” “more upset” and that

she was crying and her voice was “shaky.” He testified that, at some point, Edwards’s friends

Jessica Lohrke and Jennifer Desper came into the room, but that some of that session was not

recorded. Sateikis testified that he left the room for a period of time and that, when he returned,

Edwards wanted to speak to Natalie alone, so he left, along with Burlingame, Lohrke, and

Desper. He testified that twenty to thirty minutes later, Edwards came out with her arm around

Natalie saying, “[Natalie] told the truth, that she lied.”

         Sateikis further testified that on March 15 he went to the Burrillville Police Department

to make a statement and that, after meeting with Sergeant Riendeau, he “kind of looked back at

the conversation [he] had with [Natalie] that Thursday and [he didn’t] think [he] did the right



9
    The CD of this recording was admitted into evidence as joint exhibit No. 1.
                                                  -6-
thing.” He recalled being “angry at [him]self,” and he testified that he did not think he “really

knew fully what was going on at first and [he] shouldn’t have talked to her like that.” After

leaving the police station, Sateikis testified, he spoke to Natalie and apologized, saying, “I

shouldn’t have done that and I should have listened to her and I asked her if what she had said

happened to her happened.” Sateikis testified that Natalie said “yes,” and told him that she

recanted because “she thought it would be over faster and her mom wouldn’t believe her

anyway.” Sateikis then called Sgt. Riendeau and returned to the police station to make another

statement.

                                     The Probation Officer

       The defendant’s probation officer, Kerri Giorgio, testified that defendant had been on

unsupervised probation, but that on January 19, 2011, due to information brought to her

attention, his status was changed to supervised probation. In accordance with that change in

status, defendant met with Giorgio in her office on February 28, 2011. During this meeting,

defendant showed Giorgio some pictures of his family; and when she commented about a

resemblance between Natalie and her mother, defendant responded, “oh, yeah, she really started

developing there.” Giorgio testified that the comment was “a little upsetting” to her and that she

made a note of it and brought it up to her supervisor.

                               The Child Protective Investigator

       Ann Murphy, Child Protective Investigator (CPI) for DCYF, testified that on March 6,

2011, she received a call through the child-abuse hotline concerning Natalie’s household. In

familiarizing herself with DCYF records, Murphy noted that there had been two other calls to the

hotline regarding the residence: one in January and one on March 1, 2011. According to

Murphy, no investigator was dispatched in response to either of the earlier calls. Murphy


                                               -7-
testified that she contacted Burrillville police and arranged to have an officer meet her at

defendant’s home.

          Murphy testified that she arrived at the home in the early afternoon and, after identifying

herself as a CPI, asked to speak with the children. She first spoke with Natalie’s four-year-old

sister, Katy 10 and, after she satisfied herself with regard to Katy, Murphy interviewed Natalie.

After conversing briefly, Murphy stated that she told Natalie that she was there because there

were concerns that Natalie was being abused by defendant. According to Murphy, Natalie began

crying “very hard,” and, in answer to direct questions, affirmed that her stepfather, defendant,

had touched her without her consent and that the last time this had occurred was the previous

night. Murphy testified that, in response to further direct questions, Natalie stated that defendant

put his penis in her mouth, penetrated her vagina, and put his mouth to her vagina. Murphy

further testified that Natalie stated that the sexual contact had been going on for four years, since

she was nine years old, and that it happened “about once a week over four years.” Murphy

explained that, as a CPI, her purpose was to find out if abuse had taken place and, if so, to protect

the child; she did not attempt to gather full details during an initial interview, leaving that task to

Day One. 11

          Murphy testified that the interview with Day One was scheduled to take place on March

11, 2011. Murphy testified that she “made it clear to [Edwards] at that time we expected her to

protect her child, not speak with her about the case” because “the child was clearly very upset



10
     Again, a pseudonym.
11
     According to Murphy,
                 “Day One is a center in Rhode Island that is used for rape victims, for any
                 children who had been sexually abused * * * they do interviews with the
                 police, with the Attorney General’s office and with DCYF to ask children
                 questions so they only have to ask the detail one time with everyone
                 present as opposed to being asked over and over and over again.”
                                                 -8-
and needed to be spoken to in a place where the counselor is there, the professionals[] that could

process what had taken place.”

        Murphy testified that she informed the Burrillville police officer that Natalie had

disclosed sexual abuse, and the officer removed defendant from the home.              According to

Murphy, she then sat down to speak with Edwards and told her what Natalie had said happened.

Murphy testified that Edwards’s immediate response was that “she wanted to be sure it was true,

for [Natalie] and [defendant] did not get along.” According to Murphy, Natalie was then taken

to the hospital for an examination, and a rape kit was performed.

        According to Murphy, the following day, after police had removed the sheets from

Natalie’s room, Edwards called Murphy to tell her that, if there was hair found in the sheets, it

could be from defendant, because he slept there Friday night. Murphy testified that Edwards

also mentioned that she had taken away Natalie’s cellphone. Murphy testified that she told

Edwards that, while it was appropriate to monitor telephone, texting, and Facebook, she should

give Natalie the phone back because taking it away could be viewed as punishment of the child

for disclosing abuse. The next day, March 8, according to Murphy, Edwards stated that, if sperm

were found in the sheets, it could be because defendant had “done something with himself on the

bed.”

        Murphy testified that Natalie lived in the house until March 16, when she (Murphy) met

with Natalie again about concerns that her mother was not protecting her.

               “She stated that she did not want to live with her mother, that over
               the past since I had met with her that her mom has asked her
               several times what had happened, that her mom told her she was
               lying, that her sister [Katy] wouldn’t have a father because of what
               she has said. She stated that her phone had been taken away and




                                              -9-
               given to the police. Her computer had been taken away and given
               to the police.” 12

Murphy testified that she then met with Edwards and told her she was removing Natalie from the

home. According to Murphy, Edwards responded that she did not believe Natalie’s disclosure

that she had been abused. Natalie was placed with her grandparents.

                              The Forensic Biology Lab Supervisor

       The next witness to testify was Cara Lupino, supervisor of the forensic biology lab at the

Department of Health. Lupino stated that her lab examines evidence in cases of violent crimes

and sexual assaults and that, in this case, she examined the rape kit and the samples taken from

the bedding in Natalie’s room. Lupino testified that the oral and vaginal swabs in the rape kit

tested negative for the presence of seminal fluid. She further testified that state’s exhibit No. 4, a

black and white comforter from Natalie’s room, tested positive for seminal fluid and had sperm

cells present in the stain. Lupino testified that the DNA profile of the comforter stain matched

the DNA profile of defendant’s reference sample. 13 Finally, Lupino testified that a test of state’s

exhibit No. 5, the bedsheet from Natalie’s bed, revealed seminal fluid but no sperm cells; she

noted that this is “commonly encountered with males who have a low sperm count or have a

vasectomy.” DNA testing, according to Lupino, demonstrated a match to defendant and Natalie,

as well as potentially to a third person. In her testimony, Lupino noted that DNA is contained in

skin cells and “potentially anybody who had contact with an item could leave skin cells behind.”




12
   Edwards admitted that she did take away Natalie’s phone and computer, although there is no
indication that they were turned over to the police. According to Edwards, she took away the
phone after finding “inappropriate sexting from [Natalie’s] girlfriend.”
13
   Regarding the possibility that the DNA profile could match with anyone other than defendant,
Lupino stated: “According to the database that we use which is built by the FBI, in the U.S.
Caucasian population it is seen in 1 in every 9.37 times 10 to the 16 people which is
approximately 93 quintillion people.”
                                                - 10 -
                                           The Landlord

       Matthew Stamp, landlord for both Barbato and defendant, was the next witness to testify.

Stamp testified that defendant had been his tenant since 2008 and that Barbato had been his

tenant for four months. He testified to several complaints he received from each of them about

the other, culminating with a plumbing problem in which “a bunch of mail cut up in pieces” was

found to be clogging the pipes after there had been allegations of mail theft in the building.

Stamp noted that he had received no complaints about defendant prior to Barbato’s tenancy.

                                      The Mother’s Friends

       The next witness to testify was Jessica Lohrke, a friend of Edwards’s who was present at

Burlingame’s house on the evening of March 10 when Natalie was being questioned. Lohrke

testified that she was present for approximately twenty to thirty minutes during the latter part of

the questioning of Natalie, that she did not ask any direct questions herself, and that Natalie “was

crying at certain times and she just kind of kept raising her shoulders and didn’t answer

questions.” Lohrke testified that she felt “[s]ome of the facts didn’t add up of what [Natalie] was

saying; her timeline when things were happening, the way she was acting, the way she was. She

just wouldn’t talk.” However, Lohrke admitted that she did not hear the earlier questioning and

that her view of whether Natalie was acting “appropriately” would have changed had she known

that, earlier, Natalie’s uncle had told Natalie that her stepfather would be killed in jail and that a

lawyer would “shred her apart.”

       The next witness to testify was Edwards’s childhood friend, Jennifer Desper. Desper

testified that she was also present on March 10 at the Burlingame house and that she went into

the room with Natalie after the girl had been questioned by her mother and her uncle.

According to Desper, after she shared her own history of having been the victim of a sexual


                                                - 11 -
assault, she and Lohrke asked Natalie, “[D]id this happen to you?” and she responded “no.”

Desper testified that, when asked why she had made the allegation, Natalie replied, “I just

wanted him gone.” Desper testified that, at the time, she was not aware of the tone of the

questioning that had taken place immediately prior to her discussion with Natalie.

                                             The Mother

       Natalie’s mother, Penelope Edwards, testified that she has been married to defendant for

five years, since Natalie was nine years old. Edwards testified that Natalie’s sister, Katy, has her

own bedroom but does not sleep in it. Instead, she sleeps with one of her parents in the master

bedroom, and the other parent sleeps in Katy’s room. Edwards further testified that, on nights

when Natalie is not at home, she and defendant sleep in Natalie’s bed, because it is bigger.

       On Friday evening, March 4, according to Edwards, Natalie slept at a friend’s house and

defendant slept in Natalie’s bed. Edwards testified that she left her bed and joined defendant in

Natalie’s bed where they began to “fool around” before being interrupted by Katy. Edwards

testified that she left Natalie’s bedroom, telling defendant, “I’m going back to bed with [Katy],

take care of it yourself if you need to, sorry.”

       Edwards testified that the next evening, the night of the alleged assault, she retired with

Katy at around 10:30 p.m. and did not hear anything unusual during the night. Edwards testified

that she first suspected her daughter was lying when they returned from the hospital after

defendant had been removed from the house and Natalie seemed “floaty and happy.” Edwards

testified that her own mother observed this and asked, “Penny, do you think she’s lying?”

Edwards stated that she did not feel that Natalie’s story made sense. She testified that Natalie

told her, “I’ve been trying [to] get rid of [defendant] for years,” and claimed that Natalie blamed




                                                   - 12 -
defendant for her breakup with her boyfriend.             Edwards further testified that she believed

Natalie’s friends were encouraging her to lie.

        Edwards testified that the meeting at Burlingame’s house was intended “[t]o get the truth

of what was going on” and that she and her brother taped the questioning “[j]ust to have it, just to

hear it, to have it to show what [Natalie] was saying.” Edwards testified that she did not tell

Natalie the reason for their visit to Burlingame’s house. According to Edwards, she was angry

and aggravated when she questioned Natalie. Edwards admitted that she did not believe her

daughter and that she demanded details when she questioned her in the basement. Edwards

testified that she yelled at Natalie, saying, “[Y]ou’re such a f * * * ing liar” and that, at one point,

Natalie responded “[O]kay, I’m lying, is that what you want to hear?”                 Finally, Edwards

testified, Natalie said, “I lied. I didn’t think it would affect this many people.”

                                           The Defendant

        The final witness at the hearing was defendant. The defendant testified that he and

Barbato “argued a few times over several things that had happened,” and that he called the police

on several occasions regarding these disputes. The defendant testified that, as a result of the

problems he was having with the neighbors, in late February 2011, he decided to move. The

defendant testified that he and Natalie had arguments or disagreements over the plan to move

and the earlier breakup with her boyfriend.

        According to defendant, he and Edwards had intimate relations in Natalie’s bed two to

four times a month. He went on to testify that Natalie had the largest bed and the largest

bedroom in the house. The defendant testified that he and Edwards began to be intimate on

Friday evening, March 4, but were interrupted and he later “pleasured himself.” He noted that he

had had a vasectomy. The following evening, according to defendant, he brought Natalie a


                                                 - 13 -
milkshake as she had requested, but he stated that he left the room, spent time on the computer

and then went to bed in Katy’s room, where he remained until morning. The next morning, after

going to breakfast with Natalie and her mother and sister, defendant testified that the family

shopped for supplies to paint Natalie’s room because “[he] had been promising her we were

going to paint the bedroom the last six months.”

       The defendant stated that he had “never, never ever” done anything sexually

inappropriate with Natalie. He testified that he had had several phone conversations with

Edwards, and that she had visited him at the ACI on March 12, 201l, at which time “She told me

* * * that [Natalie] had taken her story back and they had a tape recording on it.” The state

offered defendant’s criminal record as exhibit No. 7, and it was entered in full without objection.

When asked if he “was convicted of” a 1987 second-degree sexual assault, defendant said, “I

pled guilty to a large assortment of charges as a plea agreement.” When asked, “I want to know

simply did you lie to the Judge when you pled guilty?” defendant testified, “Yes, I lied to the

Judge.”

       At the conclusion of the violation hearing, the hearing justice set forth in rather extensive

detail the credibility assessments and factual findings supporting her conclusion that defendant

had failed to keep the peace and be of good behavior, in violation of the terms of his probation.

The hearing justice sentenced defendant to serve twenty-five years in each of the nine concurrent

sentences referenced in the probation-violation report.       On April 13, 2011, defendant filed

notices of appeal; final judgments were entered on April 18, 2011. 14




14
   The defendant filed this appeal prior to the entry of final judgment, however “this Court has
stated that it will treat a premature appeal as if it had been timely filed.” Chapdelaine v. State, 32
A.3d 937, 941 n.1 (R.I. 2011) (quoting Bleau v. State, 968 A.2d 276, 278 n.1 (R.I. 2009)
(mem.)).
                                                - 14 -
                                                II

                                      Standard of Review

       “At a probation-violation hearing, ‘[t]he sole issue for a hearing justice * * * is whether

or not the defendant has breached a condition of his or her probation by failing to keep the peace

or remain on good behavior.’” State v. Ford, 56 A.3d 463, 468 (R.I. 2012) (quoting State v.

English, 21 A.3d 403, 406 (R.I. 2011)). Because probation-violation hearings are not part of a

criminal prosecution, “the ‘burden of proof at a probation-violation hearing is much lower than

the standard of beyond a reasonable doubt’ used in criminal trials.” Id. (quoting English, 21 A.3d

at 406-07). In fact, “the state need only show that reasonably satisfactory evidence supports a

finding that the defendant has violated his or her probation.” Id. at 468-69 (quoting English, 21

A.3d at 407). To make this determination, “the hearing justice ‘weighs the evidence and assesses

the credibility of the witnesses.’” Id. at 469 (quoting English, 21 A.3d at 407). This Court

accords “great deference” to the hearing justice’s credibility assessments. Id. (quoting English,

21 A.3d at 407). We have often stated that this Court “will not ‘second-guess’ supportable

credibility assessments of a hearing justice in a probation-revocation hearing.” Id. (quoting State

v. Jackson, 966 A.2d 1225, 1229 (R.I. 2009)). Instead, our review is “limited to considering

whether the hearing justice acted arbitrarily or capriciously in finding a violation.” Id. (quoting

English, 21 A.3d at 407).

                                                III

                                           Discussion

       On appeal, defendant argues that the hearing justice’s credibility findings were arbitrary

and capricious because they were unsupported by facts. The defendant asserts that Natalie’s

testimony was not credible due to her inability to remember very recent events and due to the


                                              - 15 -
allegations of penetration and oral sex that she made to Murphy, the CPI, as well as during her

basement interrogation, that were not reflected in her testimony before the court. Further,

defendant argues that the tone of the interrogation troubled the hearing justice such that she

relied on it in rendering her decision; defendant asserts that, however ill-advised that

interrogation was, he “had nothing to do with this inquisition.” The defendant argues that the

consistency of Natalie’s testimony with that of her friends Riley and Sarah is attributable to the

fact that they “were in cahoots.” Further, defendant points to Sarah’s testimony that Natalie told

her defendant drugged her and put duct tape over her mouth—a statement that Natalie denied

making—as demonstrating that either Natalie lied or the girls could not “keep their stories

straight.” Finally, defendant argues that the consistencies that the hearing justice found between

Natalie’s testimony and the evidence could also be consistent with defendant’s assertion that the

alleged abuse never took place. 15

       We note that a probation-revocation hearing does not require “the full panoply of rights

due a defendant in * * * a criminal proceeding.” Ford, 56 A.3d at 468 (quoting State v. Kennedy,

702 A.2d 28, 31 (R.I. 1997)). Here, defendant had the benefit of a five-day hearing, during

which no fewer than thirteen witnesses gave testimony. Five of these witnesses testified for

defendant. The hearing justice noted that defendant’s hearing “lasted longer than many criminal

trials.” Nevertheless, the standard employed in probation-violation hearings is considerably

lower than that which applies in criminal prosecutions; “the state need only show that reasonably




15
   The defendant also appears to argue that the swift timetable of sixteen days from arrest to
probation-violation hearing somehow prejudiced him. However, because the hearing justice
took pains to ascertain that defendant was ready to proceed at the start of the hearing, and
because defendant responded in the affirmative each time he was asked if he had had adequate
time to discuss the case with his attorney, we need not address this argument.
                                              - 16 -
satisfactory evidence supports a finding that the defendant has violated his or her probation.” Id.

at 468-69 (quoting English, 21 A.3d at 407).

        The hearing justice, in a thorough decision, stated that she was “not only reasonably

satisfied that [defendant] sexually assaulted [Natalie] on March 6, 2011, and over the course of

the four years before that, I am near certain of it * * * .” In her decision, the hearing justice

specifically found Natalie’s testimony to be credible and consistent with the testimony of both

Riley and Sarah, whom she also found to be credible.          The hearing justice addressed the

inconsistency in Sarah’s testimony that Natalie told her that defendant drugged and duct-taped

her. The hearing justice allowed for the possibility that some of the details were wrong, but she

also stated,

               “Maybe they weren’t wrong which made [Natalie] deny saying at the
               hearing but that does not undermine [Natalie’s] hearing testimony. The
               fact that not all of the friends’ recollections were in the police statements
               that they gave is also understandable as the focus there was not on the past
               conversations or events but on the disclosures that occurred in March of
               2011.”

        Likewise, the hearing justice found Natalie’s testimony to be consistent with what she

said during her “grueling interrogation” on March 10. The CD recording of the several-hours-

long interrogation was entered into evidence as a joint exhibit. The defendant argues that the

hearing justice “was obviously very troubled” by the basement interrogation, such that she

concluded that Natalie’s recantation was coerced. We are similarly troubled. In her decision, the

hearing justice found that the recantation “was coerced and involuntary. Her recantation came

only after she was convinced that she would not be released from the basement interrogation

room until she said it didn’t happen, even if it did, and no one can really claim[] otherwise who

has not listened to the [CD].” We concur. It is difficult to conjure a more coercive environment

than this—a fourteen-year-old child subjected to several hours of pleading, mocking, screaming,

                                               - 17 -
and threats from her mother, her uncle, and three other adults who, all the while, claimed to love

and support her. Nevertheless, Natalie withstood this interrogation for hours before finally

recanting.   Further, days later when her uncle realized the gravity of the injustice he had

perpetrated against his niece, Natalie took the opportunity to disavow her recantation. We

recognize, as defendant argues, that he “had nothing to do with this inquisition,” yet the tape was

admitted as a joint exhibit. We cannot say that the hearing justice erred by relying upon the tape

in assessing Natalie’s credibility.

       Finally, the hearing justice found defendant’s testimony to be unworthy of belief. She

found that, not only did defendant have an incentive to lie, but that his testimony about his own

actions, including sleeping and having sex in Natalie’s bed, “radiates control of your victim and

manipulation.”      Further, the hearing justice noted that, when confronted with his earlier

conviction, after a plea of nolo contendere to sexual assault, defendant said that he lied to the

court when he admitted, under oath, that he had committed that offense. We are satisfied that the

record provides ample support for the hearing justice’s determination that defendant’s testimony

was not credible.

       The defendant’s appeal is based on the argument that the hearing justice’s determination

of the credibility of the witnesses before her was arbitrary and capricious. On the contrary, the

record discloses that the hearing justice carefully and thoroughly reviewed the testimony and

evidence in concluding that she was reasonably satisfied that the defendant failed to keep the

peace or remain on good behavior. See Ford, 56 A.3d at 468. The hearing justice presided over

five days of testimony and was in the best position to assess the credibility of each of the thirteen

witnesses who testified before her.      We have often stated that we will not “second-guess

supportable credibility assessments of a hearing justice in a probation-revocation hearing * * * .”


                                               - 18 -
Id. at 469 (quoting Jackson, 966 A.2d at 1229). We will not do so now. The record of this case

reflects ample support for the hearing justice’s credibility assessments.     From her unique

perspective on the bench, she relied on her own observations of the various witnesses, primarily

the complaining witness and the defendant. Based upon our review of the record, we cannot say

that her findings were arbitrary or capricious, and we affirm her adjudication of probation

violation.

                                               IV

                                          Conclusion

       For the reasons set forth in this opinion, we affirm the judgments of the Superior Court.

The papers in this case may be returned to the Superior Court.




                                             - 19 -
                            RHODE ISLAND SUPREME COURT CLERK’S OFFICE

                                 Clerk’s Office Order/Opinion Cover Sheet




TITLE OF CASE:        State v. Robert Raso.

CASE NO:              No. 2011-364-C.A.
                      (P1/90-250A)
                      (P1/90-248A)
                      (P1/90-247A)
                      (P1/90-246A)
                      (P1/89-1667A)
                      (P1/89-941A)
                      (P1/87-2828A)
                      (P1/87-482A)

COURT:                Supreme Court

DATE OPINION FILED: December 3, 2013

JUSTICES:             Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

WRITTEN BY:           Chief Justice Paul A. Suttell

SOURCE OF APPEAL:     Providence County Superior Court

JUDGE FROM LOWER COURT:

                      Associate Justice Judith C. Savage

ATTORNEYS ON APPEAL:

                      For State: Virginia M. McGinn
                                 Department of Attorney General

                      For Defendant: Catherine Gibran
                                     Office of the Public Defender